DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/21.
The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because separate searches are required for the unique combination of features of each invention. Although the searches may overlap, a focus on each particular invention is required creating an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the capillary” in the body of the claim, the claim term lacking antecedent basis. It is unclear what structure is being referenced or if new structure is being introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn, US 4,850,168 in view of Bowser et al., US 4,952,430.
Regarding claim 1:
Thorn discloses a door assembly (abstract), comprising: 
a doorframe (14) having opposite first and second sides;

first and second door skins (23 and 34) respectively secured to the first and second sides of the doorframe and having respective first and second openings between which the IGU is provided; 
a door core (20 and 30) component positioned within a door cavity between the first and second door skins, and in direct contact with the IGU.
Thorn does not expressly discloses a conduit passing between the IGU cavity and the frame communicating with the atmosphere outside the door.
Bowser discloses an insulated window unit usable in doors having
a first hole (42) in a frame member extending therethrough; 
and a second hole (42) communicating with a substantially sealed IGU cavity;
a gas passageway passing through at least a portion of a core component (space between 44 and the sealed space 28, refer to Fig. 3), the gas passageway providing gas communication between the sealed IGU cavity and the atmosphere outside the door assembly, 
wherein the gas passageway comprises a gas passage conduit having a first end communicating with the substantially sealed IGU cavity through the second hole and a second end communicating with the atmosphere outside of the door assembly through the first hole.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a gas passageway with the associated holes as suggested by Bowser in the door assembly of Thorn in order to provide air pressure equalization and relative humidity equalization (Abstract of Bowser).
Regarding claim 3:
Thorn discloses wherein the IGU comprises a spacer (42), first and second glazing panes (36) and Bowser also discloses an IGU with a spacer (30), first and second glazing panes (22 and 24). Thorn modified in view of Bowser discloses wherein the second hole (42) communicates with the substantially sealed IGU cavity.
Regarding claims 4 and 27:
Bowser suggests wherein a capillary tube may extends through a first hole (col. 2, ll. 20-30) and a second hole connecting the two holes to provide a path for air.
Regarding claim 28:
Thorn discloses wherein the doorframe comprises parallel, spaced, vertically extending stiles and rail secured to each other to form the doorframe (refer to Fig. 1) wherein, when modified in view of Bowser, the first hole is formed in one of the rails. 




Allowable Subject Matter
Claims 10 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reasonably suggests capillary tubes and vent tubes providing a gas passage conduit in door assembly IGUs but fails to provide a teaching, suggestion or motivation for the gas passage comprising a capillary tube and a vent tube connected to one another wherein the capillary tube communicates with the sealed IGU cavity through a first hole, and the vent tube communicates with the atmosphere outside of the door assembly. Modifying the existing tubes to be comprised of a capillary tube and a vent tube would require impermissible hindsight and there is no prior art of record providing a teaching or motivation to do so in a door assembly with an IGU.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633